Citation Nr: 1526687	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  07-24 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent rating prior to December 10, 2014 for arteriosclerotic heart disease (ASHD), status post (S/P) myocardial infarction (MI).  

2.  Entitlement to a rating in excess of 60 percent for ASHD, S/P MI, including the propriety of the assigned effective date of December 10, 2014.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to October 1994.

This case was previously before the Board of Veterans' Appeals (Board) in February and October 2010 and June 2014.  Each time, it was remanded for further development.  Following the requested development, the RO increased the rating from 30 to 60 percent for the Veteran's ASHD, S/P MI.  That rating became effective December 10, 2014.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to December 10, 2014, the Veteran's ASHD, status post myocardial infarction was manifested primarily by complaints of dyspnea and intermittent chest pain and an ejection fraction of at least 55 percent.  

2.  Since December 10, 2014, the Veteran's ASHD, status post myocardial infarction has been manifested primarily by complaints of dyspnea and intermittent chest pain, an ejection fraction of at least 65 percent, and a MET's level of greater than 3 but not greater than 5.  


CONCLUSIONS OF LAW

1.  Prior to December 10, 2014, the criteria for a rating in excess of 30 percent for ASHD, S/P MI were not met  38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7005 (2014).  

2.  Effective December 10, 2014, the criteria for a rating in excess of 60 percent and an earlier effective date were not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5110(a)-(b) (West 2014); 38 C.F.R. § 3.159, 3.400(o), 4.1, 4.7, 4.104, Diagnostic Code 7005 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to an increased rating for his service-connected ASHD, S/P MI.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In August 2004, the Veteran claimed entitlement to a rating in excess of 30 percent for his service-connected ASHD, S/P MI.  Following the receipt of that claim, the VA notified the Veteran of the information and evidence necessary to substantiate and complete the claim, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  In particular, the VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants to obtain pertinent evidence to support his claim, such as treatment records from the VA and non-VA sources.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains numerous records reflecting the Veteran's treatment at military medical facilities and at the Samsung Medical Center.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, August 2004) until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014); Hart v. Mansfield, 21 Vet. App. 505 (2007).  .  

The Veteran's ASHD, S/P MI is rated in accordance with 38 C.F.R. § 4.104, Diagnostic Code 7005.  A 30 percent rating is warranted for when the Veteran's workload is greater than 5 MET's but not greater than 7 MET's and results in dyspnea, fatigue, angina, dizziness, or syncope.  A 30 percent rating is also warranted when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past, or; when a workload of greater than 3 MET's but not greater than 5 MET's results in dyspnea, fatigue, angina, dizziness, or syncope.  A 60 percent rating is also warranted when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability evaluation is warranted during and for 3 months following a MI documented by laboratory tests.  Thereafter, a 100 percent disability evaluation is warranted for a documented history of MI or documented coronary artery disease resulting in chronic congestive heart failure or when a workload of 3 MET's or less results in dyspnea, fatigue, angina, dizziness, or syncope.  A 100 percent rating is also warranted when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  

1 MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of MET's at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of MET's by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in MET's and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In March 2003, the Veteran underwent cardiac catheterization and had 2 stents placed at the Samsung Medical Center.  Since that time, he has complained primarily of intermittent chest pain (relieved by nitroglycerin) and dyspnea.  Chest X-rays such as those performed in December 2006, August 2012, and July 2013, have been negative acute cardiopulmonary disease, and in August 2012, X-rays showed that the Veteran's cardiac size was normal.  Electrocardiograms, such as those performed in December 2006 and April 2013 have shown a normal sinus rhythm.  Those, performed in April 2013 revealed non-specific ST-T changes but were otherwise normal.  Echocardiograms performed in May 2008 at the 121st General Hospital and in October 2009 at the Samsung Medical Center revealed an ejection fraction from 55 to 65 percent.  In October 2009, the Veteran also demonstrated borderline left ventricular hypertrophy.  Taken together, such findings did not meet or more nearly approximate the schedular criteria for a rating in excess of 30 percent prior to December 10, 2014.  38 C.F.R. § 3.104, Diagnostic Code 7005.  Therefore, the 30 percent rating was confirmed and continued.  

During a VA examination performed on December 10, 2014, it was noted that in September 2012, the Veteran demonstrated an ejection fraction of 65 percent on echocardiogram.  However, an electrocardiogram revealed diffuse ventricular repolarization abnormalities, and an interview-based METS level was greater than 3 but not greater than 5.  The Veteran reported chest pain, relieved by nitroglycerin as often as twice a week.  He also continued to report dyspnea.  The Veteran stated that he was unable to perform a stress test.  Given the increased MET's level and other manifestations, the Veteran met or more nearly approximated the schedular criteria for a 60 percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Despite the increased symptomatology on December 10, 2014, the Veteran did not demonstrate the criteria for a still-higher schedular evaluation.  There was no evidence of an MI by laboratory testing, nor was there evidence of chronic congestive heart failure or a workload of 3 MET's or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.  In addition, there was no evidence of left ventricular dysfunction with an ejection fraction of less than 30 percent.  Accordingly, the Veteran did not meet or more nearly approximate the schedular criteria for a rating in excess of 60 percent.  Accordingly, that rating is confirmed and continued effective December 10, 2014.

In arriving at this decision, the Board notes the Veteran's contentions that the effective date of his 60 percent rating for ASHD, S/P MI should revert to August 23, 2004,  the date that his claim for an increased rating was received by the VA.  The Veteran notes that in March 2003, he underwent cardiac catheterization and the placement of two stents.  Therefore, he maintains that an effective date earlier than December 10, 2014 is warranted.  

Generally, the effective date of an award of increased compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an exception in that the effective date may the earliest date as of which it is ascertainable that an increase in disability has occurred, provided that the application therefor is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (2014).  Applicable statutory and regulatory provisions require VA look to all communications from the veteran which may be interpreted as applications or claims -- formal and informal -- for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2004).  See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

It is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  In this case, however, there is no competent evidence showing increased cardiovascular symptomatology prior to December 10, 2014 which meets or more nearly approximates the schedular criteria for a 60 percent rating for ASHD, S/P MI.  There is no evidence of more than one episode of acute congestive heart failure in the past; a workload of greater than 3 MET's but not greater than 5 MET's resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  While the evidence shows that the Veteran underwent cardiac catheterization and stent placement in March 2003, that was more than one year prior to the VA's recent of his claim for an increased rating.  The earliest that that it can be factually ascertained that the Veteran met the criteria for a 60 percent rating for ASHD, S/P MI is December 10, 2014, the date he underwent his most recent cardiovascular examination.  Accordingly, an earlier effective date is not warranted

The Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected ASHD, S/P MI.  38 C.F.R. § 3.321(b)(1) (2014).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.
The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected ASHD, S/P MI is manifested primarily by intermittent chest pain, dyspnea, an ejection fraction of at least 55, and a MET's level greater than 3 but not greater than 5.  The schedular criteria for rating cardiovascular disorders specifically contemplate such manifestations.  In short, there is nothing exceptional or unusual about the Veteran's ASHD, S/P MI, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected ASHD, S/P MI has caused him to miss work or has resulted in any hospitalizations since his stents were placed in March 2003.  The Board finds, therefore, that the ASHD, S/P MI does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Prior to December 10, 2014, a rating in excess of 30 percent is denied for ASHD, S/P MI.  

A rating in excess of 60 percent, and an effective date prior to December 10, 2014, is denied for ASHD, S/P MI.  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


